UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22648 Aspiriant Global Equity Trust (Exact name of registrant as specified in charter) 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Address of principal executive offices) (Zip code) Robert J. Francais Aspiriant Global Equity Trust 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code: (310) 806-4000 Date of fiscal year end: Feb 28 Date of reporting period: May 31, 2014 Item 1. Schedule of Investments. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK – 92.9% AUSTRALIA – 2.0% AGL Energy Ltd. $ Alumina Ltd.* AMP Ltd. Ansell Ltd. Asciano Ltd. ASX Ltd. Aurizon Holdings Ltd. Australia & New Zealand Banking Group Ltd. Bank of Queensland Ltd. Bendigo and Adelaide Bank Ltd. BHP Billiton Ltd. - ADR BlueScope Steel Ltd.* Brambles Ltd. Caltex Australia Ltd. CFS Retail Property Trust Group - REIT Challenger Ltd.* Commonwealth Bank of Australia Computershare Ltd. Dexus Property Group - REIT Echo Entertainment Group Ltd.1 Federation Centres Ltd. - REIT Flight Centre Travel Group Ltd.1 Fortescue Metals Group Ltd.1 Goodman Group - REIT GPT Group - REIT Incitec Pivot Ltd. Insurance Australia Group Ltd. Leighton Holdings Ltd. Lend Lease Group Macquarie Group Ltd. Metcash Ltd.1 Mirvac Group - REIT National Australia Bank Ltd. Newcrest Mining Ltd. Origin Energy Ltd. Qantas Airways Ltd.* Rio Tinto Ltd. Sonic Healthcare Ltd. Stockland - REIT Tatts Group Ltd. Telstra Corp. Ltd. Wesfarmers Ltd. Westfield Group - REIT Westfield Retail Trust - REIT Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) AUSTRALIA (Continued) Westpac Banking Corp. $ Woolworths Ltd. WorleyParsons Ltd. AUSTRIA – 0.1% CA Immobilien Anlagen A.G.* Conwert Immobilien Invest S.E. Oesterreichische Post A.G. Wienerberger A.G. BELGIUM – 0.2% Ackermans & Van Haaren N.V. Ageas Arseus N.V.* Befimmo S.A. - REIT* Cofinimmo - REIT* Colruyt S.A. Groupe Bruxelles Lambert S.A. KBC Ancora* NV Bekaert S.A. BERMUDA – 2.3% African Minerals Ltd.* Aircastle Ltd. Aspen Insurance Holdings Ltd. Assured Guaranty Ltd.2 Axis Capital Holdings Ltd. Bunge Ltd. BW Offshore Ltd. Cheung Kong Infrastructure Holdings Ltd. Endurance Specialty Holdings Ltd.2 Everest Re Group Ltd. First Pacific Co., Ltd. GOME Electrical Appliances Holding Ltd.1 Gulf Keystone Petroleum Ltd.* Kerry Logistics Network Ltd.* Kerry Properties Ltd. Li & Fung Ltd. Marvell Technology Group Ltd.2 Noble Group Ltd. NWS Holdings Ltd. PartnerRe Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) BERMUDA (Continued) Petra Diamonds Ltd.* $ Platinum Underwriters Holdings Ltd. Shangri-La Asia Ltd. Signet Jewelers Ltd. Validus Holdings Ltd. Yue Yuen Industrial Holdings Ltd. BRAZIL – 2.6% AMBEV S.A. - ADR CCR S.A.* Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR Cia de Saneamento Basico do Estado de Sao Paulo - ADR Cia Energetica de Minas Gerais - ADR Cielo S.A. CPFL Energia S.A. EcoRodovias Infraestrutura e Logistica S.A. EDP - Energias do Brasil S.A. Localiza Rent a Car S.A. Lojas Renner S.A. Natura Cosmeticos S.A. Qualicorp S.A.* Raia Drogasil S.A. Souza Cruz S.A. Telefonica Brasil S.A. - ADR1 Tim Participacoes S.A. - ADR Totvs S.A. Tractebel Energia S.A.* Ultrapar Participacoes S.A. WEG S.A. CANADA – 2.9% Advantage Oil & Gas Ltd.* Aecon Group, Inc. AGF Management Ltd. - Class B1 Agnico Eagle Mines Ltd. Agrium, Inc. Aimia Inc.3 Alacer Gold Corp. Alaris Royalty Corp. Alimentation Couche Tard, Inc. - Class B Allied Properties Real Estate Investment Trust - REIT Artis Real Estate Investment Trust - REIT ATS Automation Tooling Systems, Inc.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) AutoCanada, Inc. $ B2Gold Corp.* Badger Daylighting Ltd. Bank of Montreal Bank of Nova Scotia Bankers Petroleum Ltd.* Barrick Gold Corp.1 Bell Aliant, Inc.1 Bellatrix Exploration Ltd.* BlackBerry Ltd.* Boardwalk Real Estate Investment Trust - REIT Brookfield Asset Management, Inc. - Class A CAE, Inc. Calloway Real Estate Investment Trust - REIT Cameco Corp. Canaccord Genuity Group, Inc. Canadian Apartment Properties REIT - REIT Canadian Imperial Bank of Commerce Canadian National Railway Co.1 Canadian Natural Resources Ltd. Canadian Pacific Railway Ltd. Canadian Real Estate Investment Trust - REIT Canadian Tire Corp. Ltd. - Class A Canfor Corp.* Catamaran Corp.* Celestica, Inc.* Cenovus Energy, Inc. Centerra Gold, Inc. Chartwell Retirement Residences - REIT CI Financial Corp. Cineplex, Inc. Cogeco Cable, Inc. Cominar Real Estate Investment Trust - REIT Constellation Software, Inc. Corus Entertainment, Inc. - Class B Cott Corp. Crescent Point Energy Corp.1 DeeThree Exploration Ltd.* Detour Gold Corp.* DH Corp. Dollarama, Inc. Dominion Diamond Corp.* Dorel Industries, Inc. - Class B Dream Office Real Estate Investment Trust - REIT Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Dundee Precious Metals, Inc.* $ Encana Corp. Enerflex Ltd. Enerplus Corp.1 Ensign Energy Services, Inc. Extendicare, Inc. Finning International, Inc. First Majestic Silver Corp.* FirstService Corp. Fortuna Silver Mines, Inc.* Genworth MI Canada, Inc. George Weston Ltd. Gibson Energy, Inc. Granite Real Estate Investment Trust* Great-West Lifeco, Inc.1 H&R Real Estate Investment Trust - REIT Home Capital Group, Inc. Horizon North Logistics, Inc. Husky Energy, Inc. IGM Financial, Inc. Imperial Oil Ltd.1 Industrial Alliance Insurance & Financial Services, Inc. Intertape Polymer Group, Inc. Ithaca Energy, Inc.* Jean Coutu Group PJC, Inc. - Class A Keyera Corp. Kinross Gold Corp. Kodiak Oil & Gas Corp.*2 Labrador Iron Ore Royalty Corp. Laurentian Bank of Canada Legacy Oil + Gas, Inc.* Linamar Corp. Loblaw Cos. Ltd. Magna International, Inc. Manitoba Telecom Services, Inc. Manulife Financial Corp. Maple Leaf Foods, Inc. Methanex Corp. Mullen Group Ltd. National Bank of Canada Nevsun Resources Ltd. North West Co., Inc. OceanaGold Corp.* Onex Corp. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Open Text Corp. $ Osisko Mining Corp.* Paramount Resources Ltd. - Class A* Parex Resources, Inc.* Pason Systems, Inc. Pengrowth Energy Corp. Power Corp. of Canada Precision Drilling Corp. Pretium Resources, Inc.*1 Quebecor, Inc. - Class B RioCan Real Estate Investment Trust - REIT Rogers Communications, Inc. - Class B RONA, Inc. Royal Bank of Canada ShawCor Ltd. Sherritt International Corp. Silver Standard Resources, Inc.* Stantec, Inc. Sun Life Financial, Inc. Suncor Energy, Inc. Tahoe Resources, Inc.* Teck Resources Ltd. - Class B Tesco Corp.* TMX Group Ltd. Toronto-Dominion Bank Transcontinental, Inc. - Class A TransGlobe Energy Corp.* Trinidad Drilling Ltd. Uranium Participation Corp.* Valeant Pharmaceuticals International, Inc.*1 Vermilion Energy, Inc. West Fraser Timber Co., Ltd. Westshore Terminals Investment Corp. Wi-Lan, Inc. CAYMAN ISLANDS – 0.5% ANTA Sports Products Ltd. ASM Pacific Technology Ltd.1 Belle International Holdings Ltd.1 Fresh Del Monte Produce, Inc. Geely Automobile Holdings Ltd.1 HKT Trust and HKT Ltd. MGM China Holdings Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CAYMAN ISLANDS (Continued) Phoenix Group Holdings $ Sands China Ltd. Sino Biopharmaceutical Ltd. Tencent Holdings Ltd.* Tingyi Cayman Islands Holding Corp. Wynn Macau Ltd.1 CHILE – 1.1% Banco Santander Chile - ADR Cencosud S.A. Empresa Nacional de Electricidad S.A.* Empresas COPEC S.A. Enersis S.A. - ADR S.A.C.I. Falabella Sociedad Quimica y Minera de Chile S.A. - B Shares - ADR1 CHINA – 0.3% China Shenhua Energy Co., Ltd. - Class H China Telecom Corp. Ltd. - Class H PetroChina Co., Ltd. - Class H Sinopharm Group Co., Ltd. - Class H1 Tsingtao Brewery Co., Ltd. - Class H CURACAO – 0.1% Orthofix International N.V.* Schlumberger Ltd. DENMARK – 0.5% 44 AP Moeller - Maersk A/S - Class B Auriga Industries A/S - B Shares* Coloplast A/S - Class B GN Store Nord A/S NKT Holding A/S Novo Nordisk A/S - Class B Pandora A/S Rockwool International A/S - B Shares Royal Unibrew A/S Sydbank A/S* TDC A/S Topdanmark A/S* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) DENMARK (Continued) Vestas Wind Systems A/S* $ FINLAND – 0.4% Caverion Corp.* Citycon OYJ* Huhtamaki OYJ Neste Oil OYJ Orion OYJ - Class B Outokumpu OYJ* Ramirent OYJ Rautaruukki OYJ* Sampo - A Shares Sponda OYJ Tieto OYJ UPM-Kymmene OYJ FRANCE – 2.1% Alten S.A.* AXA S.A. BNP Paribas S.A. Bull* Cie Generale des Etablissements Michelin CNP Assurances Compagnie de Saint-Gobain Electricite de France GDF Suez Iliad S.A. Ipsen S.A. Klepierre - REIT Lagardere SCA Natixis Nexity S.A.* Orange S.A. Plastic Omnium S.A. Rallye S.A.* Renault S.A. Safran S.A. Sanofi Schneider Electric S.A. SCOR S.E. Societe BIC S.A. Societe Generale S.A. Suez Environnement Co. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) FRANCE (Continued) Technicolor S.A.* $ Teleperformance Thales S.A. Total S.A. Unibail-Rodamco S.E. - REIT Valeo S.A. Vivendi S.A. GERMANY – 2.2% Alstria Office REIT A.G. - REIT Aurelius A.G. Balda A.G. BASF S.E. Bayer A.G. Bechtle A.G. Bertrandt A.G. Celesio A.G. Commerzbank A.G.* Continental A.G. Deutsche Boerse A.G. Deutsche Euroshop A.G. Deutsche Lufthansa A.G.* Deutsche Post A.G. Deutsche Telekom A.G. Drillisch A.G. Duerr A.G. Freenet A.G. Grammer A.G. HeidelbergCement A.G. Heidelberger Druckmaschinen A.G.* Krones A.G. LEG Immobilien A.G. Merck KGaA Metro A.G.* Morphosys A.G.* OSRAM Licht A.G.* ProSiebenSat.1 Media A.G. QSC A.G. Rhoen Klinikum A.G. RWE A.G. 13 Stada Arzneimittel A.G. United Internet A.G.1 Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) GERMANY (Continued) Wincor Nixdorf A.G. $ GUERNSEY – 0.1% Resolution Ltd. HONG KONG – 0.7% AIA Group Ltd. Bank of East Asia Ltd. BOC Hong Kong Holdings Ltd. Cathay Pacific Airways Ltd.1 Cheung Kong Holdings Ltd. China Mobile Ltd. China Resources Enterprise Ltd. CLP Holdings Ltd. Galaxy Entertainment Group Ltd.* Hang Seng Bank Ltd. Henderson Land Development Co., Ltd. Hong Kong & China Gas Co., Ltd. Hong Kong Exchanges and Clearing Ltd. Hopewell Holdings Ltd.1 Hutchison Whampoa Ltd. Hysan Development Co., Ltd. MTR Corp. Ltd. New World Development Co., Ltd. PCCW Ltd. Power Assets Holdings Ltd. Sino Land Co., Ltd. SJM Holdings Ltd. Sun Art Retail Group Ltd.1 Sun Hung Kai Properties Ltd. Swire Pacific Ltd. - Class A Swire Properties Ltd. The Link - REIT Wharf Holdings Ltd. Wheelock & Co., Ltd. INDIA – 0.1% Dr Reddy's Laboratories Ltd. - ADR INDONESIA – 0.4% Bank Central Asia Tbk P.T. Gudang Garam Tbk P.T. Perusahaan Gas Negara Persero Tbk P.T. Semen Indonesia Persero Tbk P.T. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) INDONESIA (Continued) Telekomunikasi Indonesia Persero Tbk P.T. $ IRELAND – 0.5% Alkermes PLC* DCC PLC Eaton Corp. PLC Endo International PLC* Greencore Group PLC Ingersoll-Rand PLC2 Jazz Pharmaceuticals PLC*2 UDG Healthcare PLC ISLE OF MAN – 0.0% Genting Singapore PLC1 Playtech PLC ISRAEL – 0.1% Alony Hetz Properties & Investments Ltd. - REIT 70 Babylon Ltd.* 93 Elbit Systems Ltd. Gazit-Globe Ltd. Israel Discount Bank Ltd. - Class A* Osem Investments Ltd.* Paz Oil Co., Ltd. Rami Levi Chain Stores Hashikma Marketing 2006 Ltd. Shikun & Binui Ltd. Strauss Group Ltd. ITALY – 0.8% 56 Ansaldo STS S.p.A. Autogrill S.p.A.* Banca Generali S.p.A. Banca Popolare di Milano Scarl* Beni Stabili S.p.A. - REIT1 Brembo S.p.A. Enel S.p.A. ERG S.p.A. Fiat S.p.A.* Geox S.p.A. Hera S.p.A. Intesa Sanpaolo S.p.A. Iren S.p.A. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) ITALY (Continued) Mediobanca S.p.A.* $ Recordati S.p.A. Safilo Group S.p.A.* Saras S.p.A.* Unione di Banche Italiane SCpA Unipol Gruppo Finanziario S.p.A. JAPAN – 5.5% 77 Bank Ltd. Accordia Golf Co., Ltd. 2 Activia Properties, Inc. - REIT 50 Adastria Holdings Co., Ltd. ADEKA Corp.* Aderans Co., Ltd. 11 Advance Residence Investment Corp. - REIT Aeon Mall Co., Ltd. Alfresa Holdings Corp.* Alpine Electronics, Inc. Alps Electric Co., Ltd.* AnGes MG, Inc.* AOKI Holdings, Inc.* Aoyama Trading Co., Ltd. Arcland Sakamoto Co., Ltd. Arcs Co., Ltd. Asahi Kasei Corp. Astellas Pharma, Inc. BIC Camera, Inc. Bridgestone Corp. Brother Industries Ltd. Bunka Shutter Co., Ltd.* Calsonic Kansei Corp.* Canon, Inc. Casio Computer Co., Ltd. Central Japan Railway Co. Century Tokyo Leasing Corp. Chiyoda Corp. CKD Corp. Coca-Cola West Co., Ltd. Comsys Holdings Corp Credit Saison Co., Ltd. CyberAgent, Inc. Dai Nippon Printing Co., Ltd. Daibiru Corp. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Daihatsu Motor Co., Ltd. $ Daiichikosho Co., Ltd. Daikoku Denki Co., Ltd.* Daikyo, Inc. Daio Paper Corp.* Daishi Bank Ltd.* Daito Trust Construction Co., Ltd. Daiwa House Industry Co., Ltd. 2 Daiwa House REIT Investment Corp. - REIT 3 Daiwa House Residential Investment Corp. - REIT 2 Daiwa Office Investment Corp. - REIT Daiwa Securities Group, Inc. Dena Co., Ltd. Denso Corp. Dentsu, Inc. Doutor Nichires Holdings Co., Ltd.* DTS Corp.* Earth Chemical Co., Ltd.* East Japan Railway Co. Eiken Chemical Co., Ltd. Eizo Corp.* en-japan, Inc. Exedy Corp.* Ezaki Glico Co., Ltd.* Fields Corp.* 6 Frontier Real Estate Investment Corp. - REIT* Fuji Electric Co., Ltd. Fuji Heavy Industries Ltd. Fuji Machine Manufacturing Co., Ltd. Fuji Oil Co., Ltd.* Fuji Seal International, Inc.* FUJIFILM Holdings Corp. Fujitec Co., Ltd. Fujitsu General Ltd.* Fujitsu Ltd. 5 Fukuoka REIT Co. - REIT* Fuyo General Lease Co., Ltd.* 2 Global One Real Estate Investment Corp. - REIT* 17 GLP J-Reit - REIT Gulliver International Co., Ltd. Hakuhodo DY Holdings, Inc.* Hankyu Hanshin Holdings, Inc. 1 Hankyu Reit, Inc. - REIT Haseko Corp.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Hazama Ando Corp. $ Heiwa Real Estate Co., Ltd.* Higo Bank Ltd. Hino Motors Ltd. HIS Co., Ltd. Hitachi Chemical Co., Ltd.* Hitachi Kokusai Electric, Inc.* Hogy Medical Co., Ltd. Hokkoku Bank Ltd. Honda Motor Co., Ltd. Hoya Corp. Hulic Co., Ltd. Hyakugo Bank Ltd. Hyakujushi Bank Ltd.* IBJ Leasing Co., Ltd.* Ichiyoshi Securities Co., Ltd.* Idemitsu Kosan Co., Ltd. 80 Iida Group Holdings Co., Ltd.* Inabata & Co., Ltd.* 1 Industrial & Infrastructure Fund Investment Corp. - REIT Isuzu Motors Ltd. ITOCHU Corp. Izumi Co., Ltd.* J Front Retailing Co., Ltd. Japan Airlines Co., Ltd. Japan Airport Terminal Co., Ltd. 10 Japan Excellent, Inc. - REIT* 22 Japan Hotel REIT Investment Corp. - REIT 8 Japan Logistics Fund, Inc. - REIT* 4 Japan Real Estate Investment Corp. - REIT 10 Japan Rental Housing Investments, Inc. - REIT 4 Japan Retail Fund Investment Corp. - REIT JFE Holdings, Inc. JGC Corp. Juroku Bank Ltd.* Justsystems Corp.* Kawasaki Heavy Industries Ltd. KDDI Corp. Keiyo Bank Ltd.* 3 Kenedix Office Investment Corp. Kenedix, Inc.* Kinden Corp.* Kintetsu World Express, Inc. Kirin Holdings Co., Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Kissei Pharmaceutical Co., Ltd.* $ Kiyo Bank Ltd.* Kobe Steel Ltd. Kokuyo Co., Ltd.* Komori Corp. Konica Minolta, Inc. Kose Corp. Kurimoto, Ltd. KYORIN Holdings, Inc. Kyoritsu Maintenance Co., Ltd.* Leopalace21 Corp.* Mabuchi Motor Co., Ltd. Maeda Road Construction Co., Ltd.* Mandom Corp.* Marubeni Corp. Maruichi Steel Tube Ltd. Marusan Securities Co., Ltd. Matsumotokiyoshi Holdings Co., Ltd.* Mazda Motor Corp.* Medipal Holdings Corp.* Meitec Corp. Melco Holdings, Inc.* Mitsubishi Corp. Mitsubishi Electric Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Motors Corp. Mitsubishi UFJ Financial Group, Inc. Mitsui Fudosan Co., Ltd. Mizuho Financial Group, Inc. Mochida Pharmaceutical Co., Ltd.* 10 Mori Hills REIT Investment Corp. - REIT* 11 Mori Trust Sogo Reit, Inc. - REIT MS&AD Insurance Group Holdings Namco Bandai Holdings, Inc. Namura Shipbuilding Co., Ltd. Nanto Bank Ltd.* NEC Networks & System Integration Corp.* Nexon Co., Ltd. NHK Spring Co., Ltd. Nihon Nohyaku Co., Ltd.* Nippo Corp.* 4 Nippon Accommodations Fund, Inc. - REIT* 4 Nippon Building Fund, Inc. - REIT Nippon Flour Mills Co., Ltd.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Nippon Konpo Unyu Soko Co., Ltd.* $ Nippon Meat Packers, Inc. Nippon Road Co., Ltd.* Nippon Seiki Co., Ltd.* Nippon Shinyaku Co., Ltd. Nippon Synthetic Chemical Industry Co., Ltd.* Nippon Telegraph & Telephone Corp. Nippon Yusen KK Nishimatsu Construction Co., Ltd.* Nishio Rent All Co., Ltd. Nitto Kogyo Corp.* NOF Corp.* Nomura Holdings, Inc. Nomura Real Estate Holdings, Inc. 2 Nomura Real Estate Residential Fund, Inc. - REIT North Pacific Bank Ltd. NTT Data Corp. NTT DOCOMO, Inc. Obara Group, Inc.* Oji Holdings Corp. Okabe Co., Ltd.* Oki Electric Industry Co., Ltd.* Okinawa Electric Power Co., Inc. Okumura Corp. Omron Corp. ORIX Corp. 20 Orix JREIT, Inc. - REIT Osaka Gas Co., Ltd. Otsuka Holdings Co., Ltd. Pal Co., Ltd. PanaHome Corp. Panasonic Corp. Pasona Group, Inc. Plenus Co., Ltd.* Pocket Card Co., Ltd. 2 Premier Investment Corp. - REIT Relo Holdings, Inc. Rengo Co., Ltd. Resona Holdings, Inc. Resorttrust, Inc.* Ricoh Co., Ltd. Rohm Co., Ltd. Rohto Pharmaceutical Co., Ltd. Roland DG Corp.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Round One Corp.* $ Ryohin Keikaku Co., Ltd. Ryosan Co., Ltd. Saint Marc Holdings Co., Ltd.* Sangetsu Co., Ltd. Sankyo Co., Ltd. Sankyu, Inc.* Secom Co., Ltd. Seikagaku Corp.* Seiko Epson Corp. Seino Holdings Co., Ltd. Sekisui Chemical Co., Ltd.* Sekisui House Ltd. 10 Sekisui House SI Investment Co. - REIT Seria Co., Ltd. Seven & I Holdings Co., Ltd. Shimamura Co., Ltd.* Shindengen Electric Manufacturing Co., Ltd.* Shionogi & Co., Ltd. Showa Corp.* SKY Perfect JSAT Holdings, Inc. SoftBank Corp. Sohgo Security Services Co., Ltd.* Sojitz Corp. Sosei Group Corp.* Sotetsu Holdings, Inc.* Square Enix Holdings Co., Ltd. Sumitomo Chemical Co., Ltd. Sumitomo Heavy Industries Ltd. Sumitomo Mitsui Financial Group, Inc. Sumitomo Real Estate Sales Co., Ltd.* Sumitomo Realty & Development Co., Ltd. Sundrug Co., Ltd. Suzuken Co., Ltd. Suzuki Motor Corp. Taiheiyo Cement Corp. Taisei Corp. Takasago Thermal Engineering Co., Ltd.* Takashimaya Co., Ltd. Takata Corp. Takeuchi Manufacturing Co., Ltd.* Takuma Co., Ltd.* TDK Corp. Tecmo Koei Holdings Co., Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) THK Co., Ltd.* $ Toagosei Co., Ltd.* TOC Co., Ltd.* Tokai Rika Co., Ltd.* Tokyo Electric Power Co., Inc.* Tokyo Electron Ltd. Tokyo Gas Co., Ltd. Tokyo Tatemono Co., Ltd. Tokyu Corp. Tokyu Fudosan Holdings, Corp.* 10 Tokyu, Inc. - REIT 2 Top, Inc. - REIT Tosoh Corp. TOTO Ltd. Toyo Seikan Group Holdings Ltd. Toyo Tire & Rubber Co., Ltd. Toyoda Gosei Co., Ltd. Toyota Motor Corp. Transcosmos, Inc. TS Tech Co., Ltd.* Tsubakimoto Chain Co.* Tsuruha Holdings, Inc. TV Asahi Corp.* 38 UACJ Corp.* Ube Industries Ltd. Ulvac, Inc.* 6 United Urban Investment Corp. - REIT Welcia Holdings Co., Ltd. West Japan Railway Co. Yokogawa Bridge Holdings Corp. JERSEY – 0.3% Beazley PLC Centamin PLC* Delphi Automotive PLC Kentz Corp. Ltd. Shire PLC LUXEMBOURG – 0.0% GAGFAH S.A.* MALAYSIA – 2.7% AMMB Holdings Bhd Axiata Group Bhd Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) MALAYSIA (Continued) CIMB Group Holdings Bhd $ DiGi.Com Bhd Genting Bhd IOI Corp. Bhd Malayan Banking Bhd Maxis Bhd Petronas Chemicals Group Bhd Public Bank Bhd Sime Darby Bhd Telekom Malaysia Bhd Tenaga Nasional Bhd UMW Holdings Bhd MALTA – 0.0% Kambi Group PLC* Unibet Group PLC* MAURITIUS – 0.0% Golden Agri-Resources Ltd. MEXICO – 1.1% Alfa S.A.B. de C.V. - Class A America Movil S.A.B. de C.V. - Series L - ADR Arca Continental S.A.B. de C.V. Coca-Cola Femsa S.A.B. de C.V. - Series L - ADR Genomma Lab Internacional S.A.B. de C.V. - Class B* Grupo Bimbo S.A.B. de C.V. - Series A Grupo Financiero Santander Mexico S.A.B. de C.V. - Class B- ADR Kimberly-Clark de Mexico S.A.B. de C.V. - Class A Mexichem S.A.B. de C.V. Wal-Mart de Mexico S.A.B. de C.V. - Series V NETHERLANDS – 1.4% 87 Aalberts Industries N.V. Aegon N.V. Airbus Group N.V. Akzo Nobel N.V. Eurocommercial Properties N.V. ING Groep N.V.* Koninklijke Ahold N.V. Koninklijke Philips N.V. LyondellBasell Industries N.V. - Class A Nieuwe Steen Investments N.V. - REIT Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) NETHERLANDS (Continued) Nutreco N.V. $ PostNL N.V.* Randstad Holding N.V. Reed Elsevier N.V. Vastned Retail N.V. - REIT* Wereldhave N.V. - REIT NORWAY – 0.1% DNO International A.S.A.* Kvaerner A.S.A. SpareBank 1 SMN Tomra Systems A.S.A. POLAND – 0.7% Bank Pekao S.A. Bank Zachodni WBK S.A. Orange Polska S.A. PGE S.A. Polskie Gornictwo Naftowe i Gazownictwo S.A. Powszechna Kasa Oszczednosci Bank Polski S.A. Powszechny Zaklad Ubezpieczen S.A. PUERTO RICO – 0.1% Popular, Inc.* RUSSIAN FEDERATION – 0.4% Gazprom OAO - ADR Lukoil OAO - ADR MMC Norilsk Nickel OJSC - ADR Mobile Telesystems OJSC - ADR Rosneft OAO - GDR GDR Tatneft OAO - ADR SINGAPORE – 0.6% Ascendas Real Estate Investment Trust - REIT1 Avago Technologies Ltd. CapitaCommercial Trust - REIT CapitaLand Ltd.1 CapitaMall Trust - REIT CapitaMalls Asia Ltd. City Developments Ltd. ComfortDelGro Corp. Ltd. DBS Group Holdings Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SINGAPORE (Continued) Flextronics International Ltd.* $ Global Logistic Properties Ltd. Hutchison Port Holdings Trust - Class U1 Jardine Cycle & Carriage Ltd. Keppel - REIT Keppel Corp. Ltd. Keppel Land Ltd. Oversea-Chinese Banking Corp. Ltd. Sembcorp Industries Ltd. Sembcorp Marine Ltd. Singapore Airlines Ltd. Singapore Exchange Ltd. Singapore Press Holdings Ltd.1 Singapore Technologies Engineering Ltd. Singapore Telecommunications Ltd. StarHub Ltd.1 United Overseas Bank Ltd. UOL Group Ltd. Wilmar International Ltd. Yangzijiang Shipbuilding Holdings Ltd.1 SOUTH AFRICA – 2.7% Aspen Pharmacare Holdings Ltd. Barclays Africa Group Ltd. Bidvest Group Ltd. FirstRand Ltd. Kumba Iron Ore Ltd. Life Healthcare Group Holdings Ltd. Mediclinic International Ltd. Mr Price Group Ltd. MTN Group Ltd. Naspers Ltd. - N Shares Nedbank Group Ltd. Netcare Ltd. Sanlam Ltd. Sasol Ltd. Shoprite Holdings Ltd. Standard Bank Group Ltd. Steinhoff International Holdings Ltd. Tiger Brands Ltd. Truworths International Ltd.* Vodacom Group Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SOUTH AFRICA (Continued) Woolworths Holdings Ltd. $ SOUTH KOREA – 2.4% Amorepacific Corp. Daelim Industrial Co., Ltd. Daewoo International Corp. Dongbu Insurance Co., Ltd. E-Mart Co., Ltd. Hyundai Glovis Co., Ltd. Hyundai Mobis Hyundai WIA Corp. Kangwon Land, Inc.* Kia Motors Corp. KT Corp. KT&G Corp. LG Chem Ltd. LG Display Co., Ltd.* LG Household & Health Care Ltd. LG Uplus Corp. NAVER Corp. 41 Orion Corp.* 67 POSCO Samsung C&T Corp. Samsung Electro-Mechanics Co., Ltd. Samsung Electronics Co., Ltd. Samsung Engineering Co., Ltd.* Samsung Fire & Marine Insurance Co., Ltd. Samsung Life Insurance Co., Ltd. Samsung Techwin Co., Ltd. SK Telecom Co., Ltd. SPAIN – 1.0% Abengoa S.A. ACS Actividades de Construccion y Servicios S.A. Banco de Sabadell S.A. Banco Santander S.A. Bankinter S.A. CaixaBank S.A. Construcciones y Auxiliar de Ferrocarriles S.A. Duro Felguera S.A. Ebro Foods S.A. Ence Energia y Celulosa S.A Fomento de Construcciones y Contratas S.A.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SPAIN (Continued) Gamesa Corp. Tecnologica S.A.* $ Gas Natural SDG S.A. Iberdrola S.A. Red Electrica Corp. S.A. Sacyr S.A.* SWEDEN – 0.6% AarhusKarlshamn A.B. Axfood A.B. Bilia A.B. - A Shares Castellum A.B. Fabege A.B. Haldex A.B. Hufvudstaden A.B. - A Shares Husqvarna A.B. - B Shares ICA Gruppen A.B. Intrum Justitia A.B.* Investment A.B. Kinnevik - B Shares Investor A.B. - B Shares Kungsleden A.B. Loomis A.B. - Class B Lundbergforetagen A.B. - B Shares Meda A.B. - A Shares SAS A.B.* Securitas A.B. - B Shares Skandinaviska Enskilda Banken A.B. - Class A Svenska Cellulosa A.B. SCA - Class B Swedish Orphan Biovitrum A.B.* Telefonaktiebolaget LM Ericsson - B Shares Trelleborg A.B. - B Shares Wallenstam A.B. - B Shares Wihlborgs Fastigheter A.B.* SWITZERLAND – 2.4% Actelion Ltd. Adecco S.A. Allied World Assurance Co. Holdings A.G.2 Allreal Holding A.G. Aryzta A.G. Baloise Holding A.G. Bucher Industries A.G. Forbo Holding A.G. Foster Wheeler A.G.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SWITZERLAND (Continued) 85 Georg Fischer A.G.* $ Givaudan S.A. Helvetia Holding A.G. 10 Intershop Holdings A.G. Logitech International S.A. 57 Mobimo Holding A.G. Nestle S.A. Novartis A.G. OC Oerlikon Corp. A.G. PSP Swiss Property A.G. Roche Holding A.G. Schmolz + Bickenbach A.G.* 39 Sika A.G. Swiss Life Holding A.G.* Swiss Re A.G. TE Connectivity Ltd.2 TAIWAN – 2.1% Cheng Shin Rubber Industry Co., Ltd. Chunghwa Telecom Co., Ltd.* Compal Electronics, Inc. Far Eastern Department Stores Ltd. Far EasTone Telecommunications Co., Ltd. Foxconn Technology Co., Ltd. Hon Hai Precision Industry Co., Ltd. HTC Corp. Kinsus Interconnect Technology Corp. Largan Precision Co., Ltd.* Novatek Microelectronics Corp.* President Chain Store Corp. Quanta Computer, Inc.* Realtek Semiconductor Corp. ScinoPharm Taiwan Ltd. Taiwan Mobile Co., Ltd.* Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Uni-President Enterprises Corp.* Wistron Corp. THAILAND – 0.5% Advanced Info Service PCL Bangkok Dusit Medical Services PCL CP ALL PCL PTT Global Chemical PCL Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) THAILAND (Continued) PTT PCL $ TURKEY – 0.4% BIM Birlesik Magazalar AS KOC Holding AS Turk Hava Yollari* Turk Telekomunikasyon AS Turkcell Iletisim Hizmetleri AS* UNITED KINGDOM – 5.1% 3i Group PLC Afren PLC* African Barrick Gold PLC Alent PLC Aon PLC Associated British Foods PLC AstraZeneca PLC Babcock International Group PLC Bank of Georgia Holdings PLC Barratt Developments PLC Bellway PLC Berendsen PLC Betfair Group PLC BHP Billiton PLC Big Yellow Group PLC - REIT Blinkx PLC* Bodycote PLC Bovis Homes Group PLC BP PLC British Land Co. PLC - REIT British Sky Broadcasting Group PLC Britvic PLC BT Group PLC Cable & Wireless Communications PLC Cairn Energy PLC* Capital & Counties Properties PLC Cineworld Group PLC Crest Nicholson Holdings PLC CSR PLC Daily Mail & General Trust PLC - A Shares Derwent London PLC - REIT Diploma PLC Dixons Retail PLC* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Domino Printing Sciences PLC $ Drax Group PLC DS Smith PLC Dunelm Group PLC easyJet PLC EnQuest PLC* Enterprise Inns PLC* Fidessa Group PLC Galliford Try PLC Genus PLC Go-Ahead Group PLC* Grainger PLC Great Portland Estates PLC - REIT Greene King PLC Greggs PLC Halfords Group PLC Hammerson PLC - REIT Hansteen Holdings PLC - REIT Hays PLC Hikma Pharmaceuticals PLC Home Retail Group PLC Homeserve PLC HSBC Holdings PLC ICAP PLC IG Group Holdings PLC Intermediate Capital Group PLC Interserve PLC* Investec PLC ITE Group PLC ITV PLC Jardine Lloyd Thompson Group PLC Jazztel PLC* JD Wetherspoon PLC Kingfisher PLC Laird PLC Land Securities Group PLC - REIT Londonmetric Property PLC - REIT Melrose Industries PLC Millennium & Copthorne Hotels PLC Mitchells & Butlers PLC* Mondi PLC National Express Group PLC Next PLC Northgate PLC* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Ophir Energy PLC* $ Pace PLC Paragon Group of Cos. PLC Pennon Group PLC Persimmon PLC Petropavlovsk PLC Premier Foods PLC* Premier Oil PLC QinetiQ Group PLC Quindell PLC*1 Quintain Estates & Development PLC* Reckitt Benckiser Group PLC Redrow PLC Rightmove PLC Rio Tinto PLC Rockhopper Exploration PLC* Royal Dutch Shell PLC - A Shares Royal Dutch Shell PLC - B Shares RPC Group PLC RPS Group PLC Savills PLC Schroders PLC Senior PLC Shaftesbury PLC - REIT* Shanks Group PLC Smith & Nephew PLC Soco International PLC St. Modwen Properties PLC Stagecoach Group PLC SuperGroup PLC* Synergy Health PLC Synthomer PLC TalkTalk Telecom Group PLC Tate & Lyle PLC Telecom Plus PLC Thomas Cook Group PLC* Travis Perkins PLC TUI Travel PLC Unilever PLC Unite Group PLC* Vesuvius PLC Vodafone Group PLC WH Smith PLC* 57 Whitbread PLC Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Workspace Group PLC - REIT $ WS Atkins PLC UNITED STATES – 42.8% 3M Co. A Schulman, Inc.2 AAR Corp. Abbott Laboratories AbbVie, Inc. Activision Blizzard, Inc.2 Advanced Energy Industries, Inc.* AECOM Technology Corp.* Aerovironment, Inc.* Aetna, Inc. Affymetrix, Inc.*2 AK Steel Holding Corp.*2 Akamai Technologies, Inc.* Alaska Air Group, Inc. Alexandria Real Estate Equities, Inc. - REIT Allergan, Inc. Alliant Techsystems, Inc.2 Allstate Corp. Altria Group, Inc. AMERCO American Airlines Group, Inc.*2 American Capital Ltd.* American Electric Power Co., Inc. American Express Co. American Financial Group, Inc. American Realty Capital Properties, Inc. - REIT2 American States Water Co. American Tower Corp. - REIT Ameriprise Financial, Inc. AmerisourceBergen Corp. Amgen, Inc. Anadarko Petroleum Corp. Andersons, Inc.2 Anixter International, Inc. ANN, Inc.* Annaly Capital Management, Inc. - REIT Apollo Education Group, Inc.*2 Apple, Inc.2 ArcBest Corp. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Archer-Daniels-Midland Co. $ Ares Capital Corp.2 ARRIS Group, Inc.* Arrow Electronics, Inc.* Arthur J. Gallagher & Co. Assurant, Inc. AT&T, Inc.2 Atmel Corp.* Autodesk, Inc.* AvalonBay Communities, Inc. - REIT Avery Dennison Corp. Baker Hughes, Inc. Bank of America Corp. Basic Energy Services, Inc.*2 Benchmark Electronics, Inc.* Best Buy Co., Inc. BGC Partners, Inc. - Class A2 Biogen Idec, Inc.* BlackRock, Inc. Boeing Co. BOK Financial Corp. Booz Allen Hamilton Holding Corp.2 Boston Properties, Inc. - REIT Boston Scientific Corp.* Bristow Group, Inc.2 Broadcom Corp. - Class A Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc.*2 Brown & Brown, Inc. Brown Shoe Co., Inc. Cabot Corp. Cabot Microelectronics Corp.* California Water Service Group Calix, Inc.*2 Cambrex Corp.* Capella Education Co. CARBO Ceramics, Inc. Cardinal Health, Inc. CareFusion Corp.* Carlisle Cos., Inc. Carpenter Technology Corp. Carrizo Oil & Gas, Inc.*2 Celgene Corp.* Century Aluminum Co.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) CF Industries Holdings, Inc. $ Chemtura Corp.* Chesapeake Lodging Trust - REIT Chevron Corp. Chimera Investment Corp. - REIT2 Cigna Corp. Cimarex Energy Co. CIRCOR International, Inc. Cisco Systems, Inc.2 Citrix Systems, Inc.* Close Brothers Group PLC CME Group, Inc. CNO Financial Group, Inc. Coca-Cola Co. Cognizant Technology Solutions Corp. - Class A*2 Comcast Corp. Comcast Corp. - Class A Comerica, Inc. Commercial Metals Co.2 Computer Programs & Systems, Inc. Computer Sciences Corp. ComScore, Inc.* CONMED Corp. ConocoPhillips Constant Contact, Inc.* Cooper Cos., Inc.2 Corrections Corp. of America - REIT Cousins Properties, Inc. - REIT Cracker Barrel Old Country Store, Inc. Crane Co. Cray, Inc.* Credit Acceptance Corp.*2 Crown Castle International Corp. - REIT CSG Systems International, Inc. CubeSmart - REIT2 Cummins, Inc. CVS Caremark Corp.2 Dana Holding Corp.2 Deckers Outdoor Corp.* Deere & Co. DexCom, Inc.*2 Dignity PLC DIRECTV* Discover Financial Services Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) DISH Network Corp. - Class A* $ Domtar Corp.2 Drew Industries, Inc. DST Systems, Inc. DTE Energy Co. Duke Energy Corp. Dun & Bradstreet Corp. DXP Enterprises, Inc.* Dycom Industries, Inc.* eBay, Inc.* Electronic Arts, Inc.* Eli Lilly & Co. EMCOR Group, Inc. Emergent Biosolutions, Inc.*2 Emerson Electric Co. Encore Capital Group, Inc.*2 EnerNOC, Inc.* EOG Resources, Inc.2 EPAM Systems, Inc.* EPL Oil & Gas, Inc.*2 EPR Properties - REIT Equity Lifestyle Properties, Inc. - REIT Equity Residential - REIT Essex Property Trust, Inc. - REIT2 Exelis, Inc. ExlService Holdings, Inc.* Extra Space Storage, Inc. - REIT2 Exxon Mobil Corp.2 Facebook, Inc. - Class A* FARO Technologies, Inc.* Ferro Corp.*2 Fidelity National Information Services, Inc. First Commonwealth Financial Corp. First Midwest Bancorp, Inc. First Solar, Inc.*2 FleetCor Technologies, Inc.* FLIR Systems, Inc. Forest Oil Corp.*1 2 GameStop Corp. - Class A2 Gap, Inc. General Electric Co. General Growth Properties, Inc. - REIT Gentiva Health Services, Inc.*2 Genworth Financial, Inc. - Class A* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Geo Group, Inc. - REIT $ Gilead Sciences, Inc.* Global Cash Access Holdings, Inc.* Globe Specialty Metals, Inc. Goldman Sachs Group, Inc. Google, Inc. - Class A* Google, Inc. - Class C* Grand Canyon Education, Inc.* Greatbatch, Inc.* H&E Equipment Services, Inc.* Halliburton Co. Hanmi Financial Corp. Harman International Industries, Inc. Hatteras Financial Corp. - REIT HCP, Inc. - REIT Health Care REIT, Inc. - REIT Health Net, Inc.* HealthSouth Corp.2 Hershey Co. Hess Corp. Hewlett-Packard Co. Home Depot, Inc. Honeywell International, Inc. Horace Mann Educators Corp. Hospitality Properties Trust - REIT Host Hotels & Resorts, Inc. - REIT Howard Hughes Corp.* Humana, Inc. Huntington Bancshares, Inc. Huntington Ingalls Industries, Inc.2 Huntsman Corp. IAC/InterActiveCorp Impax Laboratories, Inc.* Informatica Corp.* Ingram Micro, Inc. - Class A*2 Ingredion, Inc. Inland Real Estate Corp. - REIT2 Insight Enterprises, Inc.* Insperity, Inc. Intel Corp. International Business Machines Corp. International Paper Co. Interpublic Group of Cos., Inc. Invacare Corp. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Invesco Mortgage Capital, Inc. - REIT $ Investment Technology Group, Inc.* ION Geophysical Corp.*2 ITT Corp.2 ITT Educational Services, Inc.*1 2 Johnson & Johnson Johnson Controls, Inc. Jones Lang LaSalle, Inc. JPMorgan Chase & Co.2 KapStone Paper and Packaging Corp.*2 KeyCorp Kforce, Inc. Kimberly-Clark Corp. Kimco Realty Corp. - REIT KLA-Tencor Corp. Kohl's Corp. Korn/Ferry International* Kraton Performance Polymers, Inc.* Kroger Co. Kulicke & Soffa Industries, Inc.*2 L-3 Communications Holdings, Inc. La-Z-Boy, Inc. Lam Research Corp. LaSalle Hotel Properties - REIT Lattice Semiconductor Corp.* Lear Corp. Lexmark International, Inc. - Class A Lincoln Electric Holdings, Inc. Loral Space & Communications, Inc.* M&T Bank Corp. Macquarie Infrastructure Co. LLC Macy's, Inc. Magnachip Semiconductor Corp.* Manhattan Associates, Inc.*2 Manpowergroup, Inc. Marathon Petroleum Corp. MasterCard, Inc. - Class A2 Materion Corp. McKesson Corp. Medifast, Inc.* Medtronic, Inc.2 Mentor Graphics Corp. Merck & Co., Inc.2 Meritor, Inc.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) MetLife, Inc. $ MFA Financial, Inc. - REIT2 Microsoft Corp.2 Mid-America Apartment Communities, Inc. - REIT Monster Beverage Corp.* Monster Worldwide, Inc.* Movado Group, Inc. MSCI, Inc.* Mueller Industries, Inc.2 Multimedia Games Holding Co., Inc.* MYR Group, Inc.* Myriad Genetics, Inc.*1 2 National Health Investors, Inc. - REIT Nelnet, Inc. - Class A Netscout Systems, Inc.* Newcastle Investment Corp. - REIT2 Newmont Mining Corp. News Corp.* Northrop Grumman Corp. Nu Skin Enterprises, Inc. - Class A2 NVIDIA Corp.2 Occidental Petroleum Corp. Oil States International, Inc.* Omnicell, Inc.* OmniVision Technologies, Inc.* Oracle Corp. OraSure Technologies, Inc.* Oshkosh Corp. Owens-Illinois, Inc.* Packaging Corp. of America Patterson-UTI Energy, Inc. Penn Virginia Corp.*2 PepsiCo, Inc. Pfizer, Inc. PharMerica Corp.* Phillips 66 Pilgrim's Pride Corp.*2 Pioneer Energy Services Corp.* Piper Jaffray Cos.* PNC Financial Services Group, Inc. Post Properties, Inc. - REIT2 PPG Industries, Inc. Primerica, Inc. Procter & Gamble Co. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Prologis, Inc. - REIT $ Prospect Capital Corp.1 2 Prudential Financial, Inc. PS Business Parks, Inc. - REIT Public Storage - REIT Quicksilver Resources, Inc.*1 2 Ramco-Gershenson Properties Trust - REIT Raymond James Financial, Inc. Raytheon Co. Reinsurance Group of America, Inc. Reliance Steel & Aluminum Co. Restaurant Group PLC RF Micro Devices, Inc.*2 Rite Aid Corp.*2 Riverbed Technology, Inc.*2 RLJ Lodging Trust - REIT2 Rogers Corp.* Rovi Corp.* Royal Gold, Inc.2 RPC, Inc.2 Sabra Health Care REIT, Inc. - REIT Sanmina Corp.* Sapient Corp.* ScanSource, Inc.* Select Medical Holdings Corp. Service Corp. International Signature Bank* Silicon Image, Inc.* Simon Property Group, Inc. - REIT Skechers U.S.A., Inc. - Class A*2 Skullcandy, Inc.*2 Skyworks Solutions, Inc.2 SL Green Realty Corp. - REIT SM Energy Co. Smith & Wesson Holding Corp.* Solera Holdings, Inc. Sonic Corp.*2 Sonus Networks, Inc.*2 Sovran Self Storage, Inc. - REIT2 Spansion, Inc. - Class A*2 Spirit Aerosystems Holdings, Inc. - Class A* SPX Corp. St. Jude Medical, Inc. STAG Industrial, Inc. - REIT Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Stamps.com, Inc.* $ Standard Motor Products, Inc. Starwood Property Trust, Inc. - REIT Starz - Class A* Steel Dynamics, Inc. Stone Energy Corp.*2 Strategic Hotels & Resorts, Inc. - REIT*2 Strayer Education, Inc.*2 Summit Hotel Properties, Inc. - REIT SunCoke Energy, Inc.* Superior Energy Services, Inc.2 SVB Financial Group* Symetra Financial Corp. Syntel, Inc.* Tech Data Corp.* Techne Corp. Telephone & Data Systems, Inc. Terex Corp. Tesla Motors, Inc.* Tesoro Corp. TIBCO Software, Inc.* Time Warner Cable, Inc. Time Warner, Inc.2 Timken Co. Towers Watson & Co. - Class A Travelers Cos., Inc. Travelzoo, Inc.*2 Trex Co., Inc.*2 Triangle Petroleum Corp.*2 Trinity Industries, Inc.2 TrueBlue, Inc.* Tutor Perini Corp.* Tyson Foods, Inc. - Class A2 U.S. Silica Holdings, Inc.2 Unisys Corp.* Unit Corp.* United Technologies Corp. United Therapeutics Corp.* UnitedHealth Group, Inc. Universal Health Services, Inc. - Class B Unum Group USANA Health Sciences, Inc.*1 2 Vaalco Energy, Inc.*2 Valero Energy Corp.4 Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Ventas, Inc. - REIT $ Verizon Communications, Inc.2 Viacom, Inc. - Class B Visa, Inc. - Class A Visteon Corp.* Vonage Holdings Corp.*2 Vornado Realty Trust - REIT Wabtec Corp. Wal-Mart Stores, Inc. Walgreen Co. Walt Disney Co. Washington Prime Group, Inc. - REIT* Waste Management, Inc. Webster Financial Corp. WellPoint, Inc. Wells Fargo & Co. Western Digital Corp. Westlake Chemical Corp.2 Weyerhaeuser Co. - REIT Whiting Petroleum Corp.* Worthington Industries, Inc.2 WR Grace & Co.*2 Xilinx, Inc. Yahoo!, Inc.*2 Zebra Technologies Corp. - Class A*2 TOTAL COMMON STOCK (Cost $173,330,361) PREFERRED STOCK – 0.2% BRAZIL – 0.0% Lojas Americanas S.A. GERMANY – 0.2% Henkel A.G. & Co. KGaA Porsche Automobil Holding S.E.1 ITALY – 0.0% Unipol Gruppo Finanziario S.p.A. TOTAL PREFERRED STOCK (Cost $387,075) Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS – 0.1% PURCHASED CALL OPTIONS – 0.0% S&P 500 Index 79 Exercise Price: $2,020, Expiration Date: June 21, 2014 $ S&P 500 Index - FLEX 80 Exercise Price: $2,005, Expiration Date: June 2, 2014 — 80 Exercise Price: $2,000, Expiration Date: June 4, 2014 — 79 Exercise Price: $2,015, Expiration Date: June 9, 2014 8 79 Exercise Price: $2,015, Expiration Date: June 11, 2014 41 80 Exercise Price: $2,005, Expiration Date: June 16, 2014 80 Exercise Price: $2,005, Expiration Date: June 18, 2014 78 Exercise Price: $2,035, Expiration Date: June 24, 2014 79 Exercise Price: $2,040, Expiration Date: June 25, 2014 S&P 500 Index - Weekly 80 Exercise Price: $1,995, Expiration Date: June 6, 2014 80 Exercise Price: $1,995, Expiration Date: June 13, 2014 78 Exercise Price: $2,050, Expiration Date: June 27, 2014 PURCHASED PUT OPTIONS – 0.1% iShares MSCI EAFE Index Fund Exercise Price: $60, Expiration Date: June 21, 2014 Exercise Price: $60, Expiration Date: July 19, 2014 iShares MSCI EAFE Index Fund - FLEX Exercise Price: $60, Expiration Date: June 4, 2014 15 Exercise Price: $60, Expiration Date: June 12, 2014 Exercise Price: $59, Expiration Date: June 25, 2014 Exercise Price: $60, Expiration Date: July 2, 2014 Exercise Price: $60, Expiration Date: July 9, 2014 Exercise Price: $61, Expiration Date: July 23, 2014 iShares MSCI Emerging Markets Index Fund Exercise Price: $35, Expiration Date: June 21, 2014 Exercise Price: $38, Expiration Date: July 19, 2014 iShares MSCI Emerging Markets Index Fund - FLEX Exercise Price: $38, Expiration Date: July 9, 2014 iShares MSCI Emerging Markets Index Fund - FLEX Exercise Price: $36, Expiration Date: June 4, 2014 — Exercise Price: $36, Expiration Date: June 12, 2014 Exercise Price: $35, Expiration Date: June 25, 2014 Exercise Price: $36, Expiration Date: July 2, 2014 Exercise Price: $38, Expiration Date: July 23, 2014 iShares Russell 2000 Index Fund Exercise Price: $96, Expiration Date: June 21, 2014 Exercise Price: $95, Expiration Date: July 19, 2014 iShares Russell 2000 Index Fund - FLEX Exercise Price: $98, Expiration Date: June 4, 2014 — Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS (Continued) PURCHASED PUT OPTIONS (Continued) Exercise Price: $98, Expiration Date: June 12, 2014 $ Exercise Price: $97, Expiration Date: June 25, 2014 Exercise Price: $94, Expiration Date: July 2, 2014 Exercise Price: $95, Expiration Date: July 9, 2014 Exercise Price: $100, Expiration Date: July 23, 2014 S&P 500 Index 52 Exercise Price: $1,670, Expiration Date: June 21, 2014 79 Exercise Price: $1,755, Expiration Date: June 21, 2014 52 Exercise Price: $1,715, Expiration Date: July 19, 2014 S&P 500 Index - FLEX 80 Exercise Price: $1,715, Expiration Date: June 2, 2014 — 52 Exercise Price: $1,670, Expiration Date: June 4, 2014 — 80 Exercise Price: $1,705, Expiration Date: June 4, 2014 3 79 Exercise Price: $1,730, Expiration Date: June 9, 2014 79 Exercise Price: $1,735, Expiration Date: June 11, 2014 52 Exercise Price: $1,680, Expiration Date: June 12, 2014 80 Exercise Price: $1,715, Expiration Date: June 16, 2014 80 Exercise Price: $1,735, Expiration Date: June 18, 2014 78 Exercise Price: $1,740, Expiration Date: June 24, 2014 52 Exercise Price: $1,700, Expiration Date: June 25, 2014 79 Exercise Price: $1,745, Expiration Date: June 25, 2014 52 Exercise Price: $1,685, Expiration Date: July 2, 2014 52 Exercise Price: $1,700, Expiration Date: July 9, 2014 51 Exercise Price: $1,745, Expiration Date: July 23, 2014 S&P 500 Index - Weekly 80 Exercise Price: $1,700, Expiration Date: June 6, 2014 80 Exercise Price: $1,705, Expiration Date: June 13, 2014 78 Exercise Price: $1,755, Expiration Date: June 27, 2014 TOTAL PURCHASED OPTIONS (Cost $929,557) Number of Shares Value SHORT-TERM INVESTMENTS – 6.8% COLLATERAL POOL INVESTMENTS FOR SECURITIES ON LOAN – 1.2% Collateral pool allocation MONEY MARKET FUNDS – 5.6% JPMorgan Prime Money Market Fund - Agency Shares, 0.01%2 4 TOTAL SHORT-TERM INVESTMENTS (Cost $14,607,593) Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value WARRANT – 0.0% 8 Sun Hung Kai Properties Ltd. $ 10 TOTAL WARRANT (Cost $—) 10 TOTAL INVESTMENTS – 100.0% (Cost $189,254,586) Liabilities less other assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ Number of Contracts Value SHORT SECURITIES – (1.1)% WRITTEN OPTIONS – (1.1)% WRITTEN CALL OPTIONS – (1.0)% iShares MSCI EAFE Index Fund ) Exercise Price: $70, Expiration Date: June 13, 2014 $ ) ) Exercise Price: $69, Expiration Date: June 21, 2014 ) ) Exercise Price: $70, Expiration Date: June 21, 2014 ) ) Exercise Price: $70, Expiration Date: June 27, 2014 ) ) Exercise Price: $70, Expiration Date: June 27, 2014 ) ) Exercise Price: $70, Expiration Date: July 19, 2014 ) ) Exercise Price: $71, Expiration Date: August 16, 2014 ) iShares MSCI Emerging Markets Index Fund ) Exercise Price: $44, Expiration Date: June 13, 2014 ) ) Exercise Price: $43, Expiration Date: June 21, 2014 ) ) Exercise Price: $44, Expiration Date: June 21, 2014 ) ) Exercise Price: $44, Expiration Date: June 21, 2014 ) ) Exercise Price: $44, Expiration Date: June 27, 2014 ) ) Exercise Price: $44, Expiration Date: July 19, 2014 ) ) Exercise Price: $44, Expiration Date: July 19, 2014 ) iShares Russell 2000 Index Fund ) Exercise Price: $115, Expiration Date: July 19, 2014 ) ) Exercise Price: $116, Expiration Date: July 19, 2014 ) ) Exercise Price: $118, Expiration Date: July 19, 2014 ) ) Exercise Price: $120, Expiration Date: August 16, 2014 ) S&P 500 Index ) Exercise Price: $1,900, Expiration Date: June 21, 2014 ) ) Exercise Price: $1,920, Expiration Date: June 21, 2014 ) ) Exercise Price: $1,930, Expiration Date: June 21, 2014 ) ) Exercise Price: $1,935, Expiration Date: July 19, 2014 ) ) Exercise Price: $1,955, Expiration Date: July 19, 2014 ) ) Exercise Price: $1,960, Expiration Date: July 19, 2014 ) S&P 500 Index - FLEX ) Exercise Price: $1,915, Expiration Date: June 2, 2014 ) ) Exercise Price: $1,910, Expiration Date: June 4, 2014 ) Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Contracts Value SHORT SECURITIES (Continued) WRITTEN OPTIONS (Continued) WRITTEN CALL OPTIONS (Continued) ) Exercise Price: $1,925, Expiration Date: June 9, 2014 $ ) ) Exercise Price: $1,925, Expiration Date: June 11, 2014 ) ) Exercise Price: $1,915, Expiration Date: June 16, 2014 ) ) Exercise Price: $1,915, Expiration Date: June 18, 2014 ) ) Exercise Price: $1,940, Expiration Date: June 24, 2014 ) ) Exercise Price: $1,945, Expiration Date: June 25, 2014 ) S&P 500 Index - Quarterly ) Exercise Price: $1,940, Expiration Date: June 30, 2014 ) S&P 500 Index - Weekly ) Exercise Price: $1,905, Expiration Date: June 6, 2014 ) ) Exercise Price: $1,905, Expiration Date: June 13, 2014 ) ) Exercise Price: $1,955, Expiration Date: June 27, 2014 ) ) Exercise Price: $1,940, Expiration Date: July 3, 2014 ) ) WRITTEN PUT OPTIONS – (0.1)% S&P 500 Index ) Exercise Price: $1,845, Expiration Date: June 21, 2014 ) S&P 500 Index - FLEX ) Exercise Price: $1,805, Expiration Date: June 2, 2014 — ) Exercise Price: $1,795, Expiration Date: June 4, 2014 ) ) Exercise Price: $1,820, Expiration Date: June 9, 2014 ) ) Exercise Price: $1,825, Expiration Date: June 11, 2014 ) ) Exercise Price: $1,805, Expiration Date: June 16, 2014 ) ) Exercise Price: $1,825, Expiration Date: June 18, 2014 ) ) Exercise Price: $1,835, Expiration Date: June 24, 2014 ) ) Exercise Price: $1,840, Expiration Date: June 25, 2014 ) S&P 500 Index - Weekly ) Exercise Price: $1,790, Expiration Date: June 6, 2014 ) ) Exercise Price: $1,795, Expiration Date: June 13, 2014 ) ) Exercise Price: $1,850, Expiration Date: June 27, 2014 ) ) TOTAL WRITTEN OPTIONS (Proceeds $1,913,146) ) TOTAL SHORT SECURITIES (Proceeds $1,913,146) $ ) * Non-income producing security. 1 Certain Shares or principal amounts are temporarily on loan to unaffiliated brokers-dealers. 2 All or a portion of this security is held as collateral for securities sold short and futures contracts.At period end, the aggregate market value of these securities was $36,882,824. 3 Affiliated company. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) 4 The rate is the annualized seven-day yield at period end. ADR – American Depository Receipt CA – Canada FLEX – Flexible Exchange traded option, representing a customized option GDR – Global Depository Receipt PCL – Public Company Limited PLC – Public Limited Company REIT – Real Estate Investment Trust See accompanying Notes to Schedule of Investments. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS (Continued) As of May 31, 2014 (Unaudited) Number of Contracts Long Description Expiration Date Unrealized Appreciation (Depreciation) 47 E-Mini S&P 500 Index June 2014 $ 45 Euro STOXX 50 Index June 2014 1 Hang Seng Index June 2014 MSCI Emerging Markets Mini Index June 2014 2 S&P/TSX 60 Index June 2014 2 SPI 200 June 2014 4 TOPIX Index June 2014 $ See accompanying Notes to the Schedule of Investments. Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments May 31, 2014 (Unaudited) 1. ORGANIZATION Aspiriant Risk-Managed Global Equity Fund (the “Fund”) is a series of Aspiriant Global Equity Trust (the “Trust”), which was organized on November 22, 2011, as a statutory trust under the laws of the State of Delaware. The Fund is registered under the Investment Company Act of 1940 (the “1940 Act”) as a diversified, open-end management investment company. The investment objective of the Fund is to achieve long-term capital appreciation while considering federal tax implications of investment decisions. Under normal circumstances, the Fund seeks to achieve its investment goal by investing at least 80% of its net assets in the equity securities in companies of any market capitalization. The Fund holds a broad and diverse group of equity securities of companies in countries in developed and emerging markets. The Fund also invests in securities that provide exposure to equity securities. Aspiriant, LLC (the “Adviser”) serves as the investment adviser to the Fund. The Board of Trustees of the Trust (the “Board”) has the overall responsibility for monitoring the operations of the Trust and the Fund, including the Adviser and sub-advisers. The Fund has established two classes of shares: Advisor Shares and Institutional Shares. Only Advisor Shares have been offered and issued to date. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in preparation of its financial statements. The policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). (a) Securities Valuations Securities are valued at market value as of the close of trading (generally 4:00 p.m. Eastern time) on each business day when the New York Stock Exchange (“NYSE”) is open. Securities, other than stock options, listed on the NYSE or other exchanges are valued on the basis of the last reported sale price on the exchange on which they are primarily traded. However, if the last sale price on the NYSE is different from the last sale price on any other exchange, the NYSE price will be used. If there are no sales on that day, then the securities are valued at the bid price on the NYSE or other primary exchange for that day. Securities traded in the over-the-counter (“OTC”) market are valued on the basis of the last sales price as reported by NASDAQ®. If there are no sales on that day, then the securities are valued at the mean between the closing bid and asked prices as reported by NASDAQ®. Stock options and stock index options traded on national securities exchanges or on NASDAQ® are valued at the mean between the latest bid and asked prices for such options. Securities for which market quotations are not readily available and other assets are valued at fair value as determined pursuant to procedures adopted in good faith by the Board. Debt securities that mature in less than 60 days are valued at amortized cost (unless the Board determines that this method does not represent fair value), if their original maturity was 60 days or less or by amortizing the value as of the 61st day before maturity, if their original term to maturity exceeded 60 days. Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments - Continued May 31, 2014 (Unaudited) The values of securities held by the Fund are determined as of the time at which trading in such securities is completed each day. That time, in the case of foreign securities, generally occurs at various times before the close of the NYSE. Trading in securities listed on foreign securities exchanges will be valued at the last sale or, if no sales are reported, at the bid price as of the close of the exchange, subject to possible adjustment. Foreign currency exchange rates are generally determined at the close of the NYSE. Foreign securities traded in countries outside the U.S. are fair valued by utilizing the quotations of an independent pricing service. The pricing service uses statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the Fund calculates the NAVs. The Board oversees the Trust’s Valuation Committee, whose actions are reported to the Board at least quarterly and more frequently, if appropriate. (b) Derivatives i. Written Options Upon the writing of a call or a put option, the premium received by the Fund is included in the Statement of Assets and Liabilities as a liability. The amount of the liability is subsequently marked-to-market to reflect the current market value of the option written, in accordance with the Fund’s policies on investment valuations discussed above. Premiums received from writing options which expire are treated as realized gains. Premiums received from writing options which are exercised or are closed are added to or offset against the proceeds or amount paid on the transaction to determine the realized gain or loss. When an index option is exercised, the Fund is required to deliver an amount of cash determined by the excess of the strike price of the option over the value of the index (in the case of a put) or the excess of the value of the index over the strike price of the option (in the case of a call) at contract termination. If a put option on a security is exercised, the premium reduces the cost basis of the securities purchased by the Fund. The Fund, as a writer of an option, may have no control over whether the underlying securities or other assets may be sold (call) or purchased (put) and, as a result, bears the market risk of an unfavorable change in the price of the securities or other assets underlying the written option. The Fund may also bear the risk of not being able to enter into a closing transaction if a liquid secondary market does not exist. The premium amount and the number of option contracts written by the Fund during the period ended May 31, 2014, were as follows: Written Options Numberof Contracts Premium Amount Options outstanding at March 1, 2014 $ Call options written Put options written Call options closed ) ) Put options closed ) ) Options outstanding at May 31, 2014 $ Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments - Continued May 31, 2014 (Unaudited) ii. Purchased Options Upon the purchase of a call or put option, the premium paid by the Fund is included in the Statement of Assets and Liabilities as an investment. The amount of the investment is subsequently marked-to-market to reflect the current market value of the option purchased, in accordance with the Fund’s policies on investment valuations discussed above. As the purchaser of an index option, the Fund has the right to receive a cash payment equal to any depreciation in the value of the index below the strike price of the option (in the case of a put) or equal to any appreciation in the value of the index over the strike price of the option (in the case of a call) as of the valuation date of the option. If an option which the Fund had purchased expires on the stipulated expiration date, the Fund will realize a loss in the amount of the cost of the option. If the Fund enters into a closing sale transaction, the Fund will realize a gain or loss, depending on whether the sales proceeds from the closing sale transaction are greater or less than the cost of the option. If the Fund exercises a put option on a security, it will realize a gain or loss from the sale of the underlying security, and the proceeds from such sale will be decreased by the premium originally paid. If the Fund exercises a call option on a security, the cost of the security which the Fund purchases upon exercise will be increased by the premium originally paid. The risk associated with purchasing options is limited to the premium originally paid. The average number of purchased options contracts outstanding during the period ended May 31, 2014, which is indicative of the volume of this derivative type, was 27,661 contracts. iii. Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities. A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made. No physical delivery of the underlying stocks in the index is made. Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position). During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading. Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred. When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract. Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments - Continued May 31, 2014 (Unaudited) (c) Fair Value Measurements and Disclosures Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those investments. These inputs are summarized into three broad levels as described below: • Level 1 – unadjusted quoted prices in active markets for identical assets and liabilities; • Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, benchmark yields, bids, offers, transactions, spreads, cash collateral received as part of the securities lending program, and other relationships observed in the markets among market securities, underlying equity of the issuer, proprietary pricing models, credit risk, etc.); or • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The following is a summary of the inputs used, as of May 31, 2014, in valuing the Fund’s assets: Assets Level 1 Level 2 Level 3 Total Common Stock Australia $
